Order of mandamus requiring the registration of petitioner’s vehicles without fee and the issuance of number plates without expense, reversed on the law and not in the exercise of discretion, with costs, and motion denied, with ten dollars costs and disbursements. The petitioner’s vehicles are not “ ambulances ” within the meaning of section 11, subdivision 6, of the Vehicle and Traffic Law (Laws of 1934, chap. 191); nor are they controlled or operated by the city or the board of education within the meaning of that section. Lazansky, P. J., Young, Carswell and Davis, JJ., concur; Hagarty, J., not voting.